Name: Regulation (EEC) No 696/71 of the Commission of 31 March 1971 on the conditions for granting private storage aid for fishery products listed in Annex II to Regulation (EEC) No 2142/70
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 187 1.4.71 Official Journal of the European Communities No L 77/66 REGULATION (EEC) No 696/71 OF THE COMMISSION of 31 March 1971 on the conditions for granting private storage aid for fishery products listed in Annex II to Regulation (EEC) No 2142/70 be required to lodge a deposit equal to part of the aid ; Whereas applicants must be assured equal treatment within the Community; Whereas Member States must furnish the necessary information to allow the Commission to assess the overall effectiveness of granting private storage aid; Whereas provision should be made for appropriate measures to deal with cases in which the situation on the market in the products in question requires in particular, an alteration in the length of the storage period specified in contracts already concluded; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fishery Products; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/70 of 20 October 1970 on the common organisation of the market in fishery products, and in particular Article 14 (3 ) thereof; Whereas Council Regulation (EEC) No 2142/70 provides for the possibility of private storage aid being granted to producers for the frozen products listed in Annex II to that Regulation should a disturbance of the market develop; whereas that aid is granted to producers for saltwater fish caught from fishing vessels registered within the Community and flying the flag of a Member State ; Whereas, in the interests of improved quality, it is necessary to limit storage aid to products frozen on board; Whereas the implementation of the aid arrangements can be facilitated by the conclusion of a contract between the producer and the competent authorities of a Member State; Whereas if the aims of intervention policy in this sector are to be achieved, storage aid must be limited to natural or legal persons established in the Community who engage in a fishing activity and make use of appropriate cold storage plant; Whereas the contract concluded between the competent authorities of each Member State and the producer should specify the obligations incumbent on the latter to ensure, in particular, that the products in question are properly preserved and that storage conditions are effectively supervised; Whereas, to guarantee compliance with obligations specified in the contract, the party concerned should HAS ADOPTED THIS REGULATION: Article 1 1 . Private storage within the meaning of Article 14 of Regulation (EEC) No 2142/70 means the preservation in a cold store of the products referred to in the same Article by or on behalf of natural or legal persons established within the Community who engage in a fishing activity. 2. Private storage aid may only be granted for products originating within the Community, frozen on board and landed in a port in one of the Member States . Article 2 1 . Unless a special authorisation is given, an application for private storage aid may only be made in the country where the product is to be stored. 188 Official Journal of the European Communities 2 . Applicants shall receive equal treatment as to admissibility of requests irrespective of the place of their establishment within the Community. Article 3 storage and the nature and quantity of the products to be stored; (c) to place . the products in store in easily identifiable lots ; (d ) to use cold stores in which the preservation temperature is at a constant level of 18 °C below zero or lower; ( e ) to allow the competent authorities of the Member State to verify compliance with these - obligations at any time; ( f ) to keep at the disposal of the competent authorities of the Member State a register indicating the following information for each lot covered by a contract : To qualify for private storage aid, producers must : (a) conclude, with the competent authorities of the Member State in which storage is to be effected, contracts by which they undertake to fulfil certain obligations concerning the preservation in cold store of the products subject to storage measures, for a specified period and for a quantity equal to or exceeding a specified minimum; (b ) have complied in full with the undertakings given in the contract. ( aa) description and tonnage (bb) date of storage ( cc) location inside the store Article 4 (dd) category of the products composing it as laid down by the common marketing standards .Where the market situation makes this necessary, the storage period for the contract referred to in Article 3 may be curtailed or extended under conditions still to be determined. Article 6 Article 5 1 . The contract referred to in Article 3 must include the following information : ( a) the description and quantity of the product to be stored ; ( b) the length of time required to put the goods into store ; (c) the length of the storage period ; 1 . Implementation of the contract shall be subject to the lodging of a deposit to guarantee compliance with the producer's obligations . This shall be forfeited in whole or in part if the obligations imposed by the contract have not been met or have been only partially met. 2 . The deposit amounting to not more than 50% of the aid specified in the contract must be paid in cash or in the form of a guarantee issued by a credit institution fulfilling the conditions laid down by each Member State. 3 . The deposit shall not be forfeited if, for reasons of force majeure, the party concerned finds it impossible to meet the obligations imposed by the contract . 4 . The deposit shall be released as soon as the conditions of the contract have been fulfilled, provided that the competent authority of the Member State has established that the products removed from store conform to the marketing standards. (d) the amount of aid and the supplements or reductions to be provided for in the event of the storage period being curtailed or extended ; (e) the nature and amount of the deposit; (f) the right of the competent authorities of the Member State to alter the storage period specified in the contract . 2. The contract must impose the following obligations on producers : (a) to place the agreed quantity of the product in question in store within the prescribed time, on his own account and at his own risk, and to keep it in store during the period specified in the contract ; (b) to notify the competent authorities of the Member State in advance of the date and place of Article 7 1 . The amount of the private storage aid shall be fixed in advance at a standard rate per unit of weight ; it shall apply to all products and shall relate to the weight ascertained at the time of storage. Official Journal of the European Communities 189 2 . Each week Member States shall notify the Commission of the quantities covered by applications for storage aid and, every second week from the time they were first placed in store, of the quantities held in store and of all subsequent changes in these quantities . 2 . Payment- of aid shall be effected by the competent authorities of the Member State on application by the party concerned under the same conditions as those laid down for the release of the deposit. 3 . A decision on acceptance of an application for a storage contract must be taken within five working days of the date on which this application is lodged with the competent authorities of the Member State. Article 9 Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 1 . Member States shall supply the Commission with a model of the storage contract. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1971 . For .the Commission The President Franco M. MALFATTI